Citation Nr: 0917148	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lower back injury with chronic lower back pain and 
degenerative disc disease L5-S1, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1982, and November 1982 to November 1993.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Lincoln, Nebraska, and Nashville, Tennessee, 
respectively.  The RO in Nashville, Tennessee is currently 
handling the matter.  

The issue of entitlement to an increased rating for the 
Veteran's lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran manifests Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 
2005); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board had awarded service connection for a left ear 
hearing loss and a 20 percent evaluation for the low back 
disorder, which was promulgated by the RO in an August 1998 
rating action.  His claim for increased ratings was received 
by VA in October 2006.  As such, while the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2008).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  When 
hearing loss is service connected in only one ear, the non-
service connected ear will be assigned a Roman numeral 
designation of I. 38 C.F.R. §§ 3.383, 4.85(f).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.
Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86


Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2009).

Here, the only relevant medical evidence sufficient for 
rating this disability is found in a VA examination report of 
February 2007.  At that examination, the Veteran exhibited 
pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG.
LEFT
0
25
40
45
28

The speech recognition score for the left ear was 96 percent.  
The Veteran's left ear hearing loss was characterized as 
normal from 250 to 2000 Hertz, with a mild sloping to 
moderately-severe sensorineural hearing loss from 3000 to 
8000 Hertz.

By application of the above tables, the Veteran is not 
entitled to an increased evaluation for his left ear hearing 
loss.  The mechanical application of the above results 
compels a numeric designation of I in the left ear.  In cases 
such as this one, where the Veteran is only service-connected 
in one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.83.  Under 
Table VII (38 C.F.R. § 4.85), the designation of I in the 
right ear and I in the left ear requires the assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  

The findings regarding the Veteran's hearing loss do not 
indicate a compensable evaluation under Table VI of 38 C.F.R. 
§ 4.85.  A compensable evaluation may be warranted under 
38 C.F.R. § 4.86 which provides for higher ratings in cases 
where exceptional patterns of hearing impairment occur.  
Under §4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  However, based on 
the February 2007 VA examination results, §4.86 is of no 
application to the Veteran's claim.

As such, there is no basis for a compensable evaluation.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is also not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  The claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2006 and November 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the Veteran with a letter dated from May 2008 
that fully complies with each of the four notice requirements 
of Vazquez.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He was 
afforded a VA examination.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

A compensable evaluation for left ear hearing loss is denied.


REMAND

Inasmuch as the Board sincerely regrets additional delay in 
the adjudication of this claim, a remand is required in order 
to afford the Veteran a VA examination to assess any 
radiculopathy or nerve involvement associated with his lumbar 
spine disability.  The General Rating Formula for Diseases 
and Injuries of the Spine expressly provides for a separate 
rating for neurological symptomatology.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 Note(1) (2007).   The 
spine regulations in effect as of and prior to September 23, 
2002 also contemplated neurological symptomatoloby.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

Here, there is evidence suggesting a neurological component 
to the Veteran's lumbar spine disability that affects his 
left lower extremity.  For example, while a neurological 
assessment appeared to generally yield normal results at a 
December 2006 VA examination, the examiner noted the 
Veteran's complaints of intermittent numbness and tingling in 
the left lower extremity.  The Board notes that the December 
2006 examination was a regular joints examination and not a 
neurological examination.  Similarly, a December 2006 VA 
treatment record documents the Veteran's treatment for 
radiating pain and numbness into the left thigh.  At a March 
1999 VA examination, the examiner found that sensation in the 
Veteran's left foot was "impaired."  The examiner further 
determined that "[l]umbar radiculopathy cannot be ruled 
out."  At a July 1997 VA examination, the Veteran was 
diagnosed with paresthesia in the left leg.  At an October 
1996 VA examination, while deep tendon reflexes were normal, 
the left Babinski was "sluggish" on the left.  A 
neurological examination has not been afforded to the 
Veteran.  As the above evidence supports the existence of a 
neurological impairment but does not contain information 
sufficient for rating purposes, an examination is necessary 
to properly adjudicate the claim.

The Veteran must be advised of the importance of reporting to 
the scheduled examination, and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination 
of the lumbar spine that includes a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the Veteran's lumbar spine 
disability.  The examiner must 
specifically indicate which nerves, if 
any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must indicate that such a review 
was undertaken.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
	
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


